COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

    VERONICA CHAVEZ VARA,                        §               No. 08-20-00087-CV

                         Appellant,              §                 Appeal from the

    v.                                           §                388th District Court

    MARK VARA,                                   §             of El Paso County, Texas

                         Appellee.               §              (TC# 2012DCM10912)

                                             §
                                           ORDER

         The Court has considered the motion filed by Appellant and will grant the motion as

follows:

•    The Court will, in considering the appeal in Cause No. 08-20-00087-CV, take judicial notice

     of the appellate record in Cause No. 08-20-00088-CV, and vice versa.

         IT IS SO ORDERED this 20th day of October, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.